NOTE: This order is nonprecedential.

(ﬂatten étateﬁ @1111 of gppeals
for the feberaI Qtimn't

RASHID EL MALIK,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2011-7201

Appeal from the United States Court of Appeals for

Veterans Claims in case no. 11-2110, Judge Lawrence B.
Hagel.

ON MOTION

ORDER

Rashid E1 Malik moves for leave to ﬁle a response to
the respondent’s informal brief.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted to the extent that the court
treats El Malik’s motion as his reply brief.

EL MALIK v. DVA 2
FOR THE COURT

M ls/ Jan Herbal
Date Jan Horbaly
Clerk
cc: Rashid El Malik
Steven M. Mager, Esq.
521
m couafh%§%’pm ma
THE FEDERAL CIRCUIT
DEC 09 2011
JAN HQRBALY

CLERK